Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT is made on May20, 2008 (the “Agreement”), by and between Pacific Ethanol, Inc., a Delaware corporation (the “Company”), and each of the investors identified on the signature page hereto (each, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, the Purchasers desire to purchase, and the Company desires to issue and sell, upon the terms and conditions stated in this Agreement, (a)an aggregate of 294,870 shares (the “Preferred Shares”) of the Company’s Series B Cumulative Convertible Preferred
